
	

115 SRES 436 ATS: Recognizing the Girl Scouts of the United States of America on its 106th birthday and affirming the importance of leadership development for girls.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 436
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2018
			Mrs. Shaheen (for herself, Mrs. Capito, Ms. Duckworth, and Ms. Collins) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the Girl Scouts of the United States of America on its 106th birthday and affirming the
			 importance of leadership development for girls.
	
	
 Whereas the Girl Scout movement began on March 12, 1912, in Savannah, Georgia, by Juliette Daisy Gordon Low— (1)whose life mission was to build girls of courage, confidence, and character who make the world a better place; and
 (2)through whose legacy the Girl Scouts of the United States of America (referred to in this preamble as the Girl Scouts organization) continues to have an extraordinary influence on the lives of millions of girls across the country;
 Whereas the Girl Scouts organization is— (1)recognized as a national leader in providing the best leadership development experience in the world for girls, bringing time-tested methods and research-backed programs that speak to the strengths of girl leadership development; and
 (2)backed by more than 100 years of experience and expertise in the field; Whereas the Girl Scouts organization—
 (1)offers hands-on, girl-led, girl-centered learning in— (A)science, technology, engineering, and math;
 (B)the outdoors; (C)entrepreneurship; and
 (D)other subjects; and (2)helps girls develop invaluable life skills and take the lead early and often;
 Whereas the Girl Scouts organization continues a legacy of creating gender-balanced leadership in the United States and the world in its second century of service to girls by providing girls with the tools to become leaders dedicated to making the United States and the world a better place;
 Whereas the Girl Scouts organization has been instrumental in developing female leaders in government, business, and public service;
 Whereas 55 percent of female Members of Congress, 73 percent of women in the Senate, and 80 percent of female governors are alumnae of the Girl Scouts organization;
 Whereas today more than 50,000,000 American women are alumnae of the Girl Scouts organization and 2,600,000 girls and adult volunteers are active members;
 Whereas, while the Girl Scouts organization has evolved over the years, the fundamental experience of being part of the Girl Scouts organization connects generations of women;
 Whereas only the Girl Scouts organization offers girls a one-of-a-kind opportunity to earn the Gold Award of the Girl Scouts by engaging in leadership at the highest levels while addressing issues they care passionately about;
 Whereas the Gold Award of the Girl Scouts, the highest honor a Girl Scout can earn, acknowledges the power and dedication of each recipient to not only bettering herself but to making the world a better place for others;
 Whereas from the boardroom to the courtroom to the caucus room, the need for female leadership has never been clearer or more urgent than it is today; and
 Whereas the Girl Scouts organization has the expertise to give girls and young women the tools they need to empower themselves and assume their rightful role as leaders: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the remarkable impact that 106 years of the Girl Scouts of the United States of America have had on life in the United States, our communities, and our world; and
 (2)joins the Girl Scouts of the United States of America in ensuring that all girls get the support and tools they need to succeed and become the future leaders of the United States.
			
